                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    RICK M.,

                Plaintiff,
                                                        No. 20 CV 4369
           v.
                                                        Judge Manish S. Shah
    ANDREW SAUL,

                Defendant.

                             MEMORANDUM OPINION AND ORDER

         Rick M.1 appeals from the Social Security Commissioner’s decision denying

him disability insurance benefits. For the reasons explained below, the

Commissioner’s decision is affirmed.

I.       Legal Standard

         Judicial review of social security decisions is limited. I must decide whether

the agency “applied the proper legal criteria.” Allord v. Astrue, 631 F.3d 411, 415 (7th

Cir. 2011) (citing Briscoe ex rel. Taylor v. Barnhard, 425 F.3d 345, 351 (7th Cir.

2005)).2 I must also decide whether the administrative law judge’s factual findings

are supported by substantial evidence. Biestek v. Berryhill, 139 S.Ct. 1148, 1154

(2019). Substantial evidence is a low bar and means “such relevant evidence as a




1 I refer to plaintiff by his first name and the first initial of his last name to comply with
Internal Operating Procedure 22.
2 Only a “final decision” made by the Social Security Commissioner is subject to judicial
review. 42 U.S.C. § 405(g). A ruling by the Appeals Council, as is the case here, is considered
a final decision. 20 C.F.R. § 416.1481; see also 42 U.S.C. § 405(a) (the Commissioner has
broad authority to create rules and regulations to enact social security laws).
reasonable mind might accept as adequate to support a conclusion.” Id. I analyze

whether the ALJ built an “accurate and logical bridge” between the evidence and the

conclusion, Peeters v. Saul, 975 F.3d 639, 641 (7th Cir. 2020) (quoting Beardsley v.

Colvin, 758 F.3d 834, 837 (7th Cir. 2014)), and whether the ALJ’s analysis had

“enough detail and clarity to permit meaningful appellate review.” Scrogham v.

Colvin, 765 F.3d 685, 695 (7th Cir. 2014). An ALJ’s credibility findings are given

special deference and will only be overturned if “patently wrong.” Apke v. Saul, 817

Fed. App’x. 252, 257 (7th Cir. 2020) (citing Summers v. Berryhill, 864 F.3d 523, 528

(7th Cir. 2017)). I can affirm, modify, or reverse the Commissioner’s decision, with or

without remanding the case for a rehearing. 42 U.S.C. § 405(g).3

II.    Facts

       Rick M. suffered a stroke in February 2012. [9-1] at 324.4 Five years later, he

applied for social security disability benefits. [9-1] at 116. At a state-ordered physical

examination, Rick M. said that he had only fifty percent strength in his right arm

and leg, and that he suffered from anxiety. [9-2] at 20, 23. The physical examiner

found that plaintiff had mild difficulty with hand and finger manipulation, reduced

grip strength, and some weakness in his right leg. [9-2] at 22, 27. A psychological

consultative examiner found no significant memory problems but noted that



3 The government filed its brief as a memorandum in support of a motion for summary
judgment. [16] at 1. Although styled as a motion for summary judgment, I treat the filing as
an appellate response brief. “Social Security appeals are exempt from the typical summary-
judgment procedures.” Davenport v. Berryhill, 721 Fed. App’x. 524, 527 (7th Cir. 2018) (citing
Milton v. Harris, 616 F.2d 968, 975 (7th Cir. 1980)).
4Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are from the CM/ECF header placed at the top of documents.

                                              2
plaintiff’s symptoms were consistent with moderate depression and anxiety. [9-2] at

18. The Social Security Administration denied Rick M.’s initial claim, and he

requested reconsideration. [9-1] at 124, 127. While it noted that plaintiff’s work

functions were limited, the agency denied Rick M.’s application because it found that

plaintiff could perform medium work. [9-1] at 138. Plaintiff appealed the denial to an

ALJ, and plaintiff and a vocational expert testified at a hearing. [9-1] at 88–89, 154.

The ALJ denied the claim. [9-1] at 82. The ALJ determined that Rick M. was capable

of sedentary work, including his past relevant work as a technical engineer, and was

not disabled. [9-1] at 74, 81–82.5

       The ALJ focused on plaintiff’s impairments from the beginning of his claimed

disability—February 29, 2012—through the date of the ALJ’s decision. [9-1] at 69–

70. To decide whether Rick M. was disabled, the ALJ scrutinized plaintiff’s claim

under the agency’s five-step process. [9-1] at 70–81. The five steps ask: 1) whether

the claimant is currently employed; 2) whether the claimant has a severe

impairment; 3) whether the claimant’s impairment is one that the Commissioner

considers conclusively disabling; 4) if the claimant does not have a conclusively

disabling impairment, whether he can perform his past relevant work; and 5)




5 For more than eleven years before his stroke, plaintiff worked as a technical engineer
designing building systems. [9-1] at 279, 284, 317. In disability determinations, the Social
Security Administration analyzes a claimant’s past occupation using the Dictionary of
Occupational Titles, a Department of Labor resource. See 20 C.F.R. § 404.1560(b). Here, the
vocational expert testified that Rick M.’s job was that of a civil drafter, also known as a
technical engineering specialist. [9-1] at 110–11; see U.S. Dep’t of Labor, 1 Dictionary of
Occupational Titles 20 (4th ed. 1991),
https://www.dol.gov/agencies/oalj/PUBLIC/DOT/REFERENCES/DOT01A.

                                             3
whether the claimant is capable of performing any work in the national economy. 20

C.F.R. § 404.1520.6

       At step one, the ALJ found that Rick M. was not gainfully employed. [9-1] at

71. At step two, the ALJ found that plaintiff had two severe impairments: a history

of strokes with residuals including right hemiparesis, and obesity. [9-1] at 72. The

ALJ also found that Rick M. had the non-severe physical impairments of

hypertension, hypertriglyceridemia, diabetes mellitus, and dyslipidemia. Id. Finally,

the ALJ found that Rick M. had two non-severe mental impairments: depression and

anxiety. Id.

       To decide whether and how plaintiff’s depression and anxiety limited his

ability to work, the ALJ looked at four areas of mental functioning: 1) understanding,

remembering, or applying information; 2) interacting with others; 3) concentrating,

persisting, or maintaining pace; and 4) adapting or managing oneself. [9-1] at 72–74.7

The ALJ found that plaintiff had mild limitations in all four of these areas. Id.

Plaintiff said he had memory problems, but the ALJ found only a mild limitation in

the area of understanding, remembering, or applying information because Rick M.

followed instructions and procedures in medical examinations, his psychological

consultative examiner found no memory issues, and because Rick M. was able to


6 If the agency cannot determine disability at a step, it goes on to the next step. 20 C.F.R.
§ 404.1520(a)(4). The claimant has the burden of proving disability at steps one through four;
the burden of proof shifts to the Commissioner at step five. Schmidt v. Astrue, 496 F.3d 833,
841 (7th Cir. 2007).
7Known as “paragraph B” criteria, the four areas of mental functioning are found at 20 C.F.R.
§ 404, Subpt. P, App. 1. See [9-1] at 72.


                                              4
drive, shop, and negotiate with tenants regarding unpaid rents. [9-1] at 72–73, 271,

273; [9-2] at 16–18, 182. Plaintiff had only a mild limitation in interacting with

others, the ALJ found, because Rick M. successfully interacted when seeing others,

worked as a public-facing golf course ranger, and had been pleasant and cooperative

during visits with his doctors. [9-1] at 73, 272–74, 368; [9-2] at 22, 54; [9-3] at 40. In

the area of concentrating, persisting, or maintaining pace, the ALJ also found only a

mild limitation. [9-1] at 73. Plaintiff said he struggled to focus and concentrate. [9-1]

at 268, 273; [9-2] at 16. But Rick M. successfully lived alone, took care of his dog,

managed rental property, and traveled internationally. [9-1] at 269–271, 273; [9-2] at

182. During medical examinations plaintiff had concentrated and shown a normal

attention span. [9-1] at 73; [9-2] at 197. The ALJ found only a mild limitation in

adapting or managing oneself because plaintiff had not sought out a mental health

specialist or a prescription for psychoactive medications, and because Rick M.’s

activities indicated an ability to manage stress. [9-1] at 73, 269–72, 313. In sum, the

ALJ found that plaintiff’s depression and anxiety did not cause “more than minimal

limitation in the claimant’s ability to perform basic mental work activities.” [9-1] at

72.

      At step three, the ALJ decided that plaintiff’s impairments did not meet the

criteria for a disabling impairment. [9-1] at 74; see 20 C.F.R. § 416.920(a)(4)(iii).

Because plaintiff’s impairments were severe under step two (because they had more

than a minimal effect on his ability to do basic work) but were not conclusively

disabling disorders under step three, the ALJ determined Rick M.’s “residual



                                            5
functional capacity” in order to complete steps four and five. See 20 C.F.R.

§ 416.920(a)(4)(iv). A claimant’s RFC represents the most physical and mental

activity the claimant can do in a work setting—eight hours a day, five days a week—

despite his medical impairments. See 20 C.F.R. § 404.1545(a)(1); SSR 96-8p, 1996 WL

374184, at *1 (Jul. 2, 1996). This is a broad assessment that considers: 1) all the

relevant evidence, medical and non-medical; 2) all the claimant’s limitations,

including non-severe ones; and 3) the claimant’s physical and nonphysical

limitations. Id.

      The ALJ began the RFC analysis with Rick M.’s symptoms. [9-1] at 74–75.

Plaintiff testified that he was unable to work because he had lost much of the use of

the right side of his body, had limited strength in his right hand, struggled to write

with his left hand, could remain on his feet for only limited periods of time, had

difficulty doing routine physical movements, lost his balance, and was depressed and

anxious. [9-1] at 75, 100–02. While Rick M. alleged that these symptoms greatly

decreased his ability to work, the ALJ found that the medical record did not line up

with that assessment because plaintiff’s limitations were not as intense or persistent

as plaintiff had described. Id.

      Primary care and hospital records showed that Rick M. had suffered strokes in

2012 and in 2019. [9-1] at 329; [9-3] at 4. At a primary care examination four years

after his initial stroke, Rick M.’s doctor found only mild right hemiparesis, and

plaintiff described his right-side weakness as minimal. [9-1] at 329–330. Plaintiff

came to the emergency room a few months later, complaining of dizziness, weakness,



                                          6
headaches, and confusion. [9-1] at 424–27. Tests for additional cardiac or

cardiovascular events were negative, and plaintiff was tentatively diagnosed with

hypotension causing hypoperfusion. [9-1] at 338–39, 351–53, 364–68. Upon leaving

the hospital, Rick M. was observed to have “good symmetric” strength in his arms

and legs and only mild difficulty with his gait. [9-1] at 431. At a state-ordered internal

medicine consultation in 2017, Rick M. said that he had only fifty percent strength

left in his right arm and leg, but also reported that he could lift twenty pounds with

his right hand, climb two flights of stairs, and take care of himself independently. [9-

2] at 20–21. The examining doctor found that plaintiff could walk greater than fifty

feet without support, had eighty percent strength on his right side, and had only mild

problems with right side tasks involving his hands and fingers. [9-1] at 22, 27. Rick

M. returned to the emergency room in 2019, and an MRI showed that he had suffered

another stroke. [9-3] at 4, 15. Plaintiff’s doctors noted that he may have had untreated

type two diabetes. [9-2] at 186. Repeated physical examinations showed no new

weakness, and that Rick M. had only a slight loss of strength in his right arm and

leg. [9-2] at 184; [9-3] at 40, 42.

       At his psychological consultative examination, plaintiff described his mood as

unstable and said that he was experiencing symptoms of anxiety and depression,

including panic attacks. [9-1] at 76; [9-2] at 16. The examiner found that Rick M.’s

symptoms and history appeared commensurate with moderate depression and

anxiety. [9-2] at 18. But at the same examination plaintiff was oriented to his

surroundings, his memory appeared intact, and he “displayed appropriate thought



                                            7
processes.” [9-2] at 16–18. Furthermore, at both his internal medicine consultative

examination and a subsequent hospital visit, plaintiff denied having either

depression or anxiety. [9-2] at 22, 44; [9-3] at 5. When Rick M. was hospitalized in

March 2019, he identified confrontations with his tenants over rent as a chronic

stressor. [9-2] at 182. Plaintiff’s doctors indicated that he could benefit from stress

management or medication, but they also found plaintiff was without acute mood

symptoms at the time of examination. [9-2] at 186. Plaintiff testified that he took

anxiety medication, but no anxiety prescriptions were included in a list from Rick

M.’s most recent visit to a doctor. [9-2] at 39–42. Rick M. lived alone and managed his

own care, drove, took a trip out of the country, and managed rental properties. [9-2]

at 182.

      Based on this record, the ALJ concluded that plaintiff’s impairments of stroke,

history of stroke including hemiparesis, and obesity were established by the medical

evidence. [9-1] at 80. The ALJ found that plaintiff had the following RFC: he could

perform sedentary work; could lift and carry weights of ten pounds occasionally, stand

or walk for two hours of each work day; never climb ladders, ropes, or scaffolds; climb

ramps or stairs no more than occasionally; had to avoid regular exposure to certain

hazards; and was limited in the use of his right hand. [9-1] at 74, 80–81. The ALJ did

not include any limitations in the RFC related to Rick M.’s mental impairments. Id.

      At step four, the ALJ compared plaintiff’s RFC with the requirements of Rick

M.’s past relevant work. [9-1] at 71, 81. At the hearing, the ALJ asked a vocational

expert four hypothetical questions to determine whether plaintiff could perform work



                                          8
in the national economy. [9-1] at 109–12. The ALJ asked the vocational expert to focus

on plaintiff’s past relevant occupation as a technical engineer. Id. In the first

hypothetical, the ALJ asked the vocational expert whether an individual of the same

age and education as the claimant who could perform medium work, was limited to

frequent handling and fingering on the right, could only occasionally climb ramps and

stairs, never climb ladders, ropes, or scaffolds, and could only have limited exposure

to some hazards would be able to perform the job of technical engineer. [9-1] at 111–

12. The vocational expert testified that such an individual could perform the work of

a technical engineer. [9-1] at 112. The second hypothetical restricted the individual

to sedentary work: the vocational expert testified that such a person would still be

able to perform plaintiff’s past relevant work. Id. In the third hypothetical, the

individual was able to complete sedentary work, but the ALJ added that they would

be limited to simple and routine tasks and simple, work-related decisions. Id. The

vocational expert found that such an individual would not be able perform the work

of a technical engineer. Id. In the fourth and final hypothetical, the ALJ asked the

vocational expert to assess whether an unskilled individual could perform plaintiff’s

past relevant work, and the vocational expert found that such an individual would

have no transferable skills. Id. Based on the vocational expert’s testimony, the ALJ

at step four found that plaintiff had the RFC required to perform his past work as a

technical engineer, and on that basis determined that Rick M. was not disabled and

thus ineligible for disability benefits. [9-1] at 81.




                                             9
       Plaintiff requested review of the ALJ’s decision by the Social Security Appeals

Council, but the Council denied plaintiff’s request. [9-1] at 5. The Appeals Council’s

denial made the ALJ’s decision the final decision of the Commissioner. Id. Rick M.

then filed this lawsuit in federal court, seeking judicial review of the Appeals

Council’s decision. [1].

III.   Analysis

       Plaintiff’s central argument is a legal one: that having found mild mental

limitations at step two of the disability analysis, the ALJ was required to “account

for” those limits in his RFC finding. [10] at 3. The ALJ’s RFC was inadequate, plaintiff

argues, because it included only physical limitations, did not consider the combined

effect of plaintiff’s impairments, and failed to explain why no mental limitations had

been found. [10] at 3, 6; [17] at 3. Plaintiff contends that the omission of mental limits

at the RFC stage was legal error because the issue was whether Rick M. could return

to the highly skilled occupation of a technical engineer. [10] at 5–7.8 Plaintiff also

argues that the RFC was defective because the ALJ’s hypothetical questions to the

vocational expert did not include plaintiff’s mental limitations. [10] at 3–4, 6–7.

       In the agency’s five-step disability analysis, there is no one-to-one relationship

between impairment findings made at step two and the functional limitations

determined in an RFC. See 20 C.F.R. § 404.1545(a)(1) (“impairment(s), and any



8 According to the Dictionary of Occupational Titles, Rick M.’s past relevant work as a
technical engineer required a high level of reasoning ability. See U.S. Dep’t of Labor, 1
Dictionary of Occupational Titles 20 (4th ed. 1991),
https://www.dol.gov/agencies/oalj/PUBLIC/DOT/REFERENCES/DOT01A (indicating that
the Civil Drafter position requires a fourth level reasoning ability).

                                           10
related symptoms, such as pain, may cause physical and mental limitations that

affect what you can do in a work setting”) (emphasis added); SSR 96-8P, 1996 WL

374184, at *1 (1996) (distinguishing between a claimant’s “functional limitations and

restrictions” and their “medically determinable impairment or combination of

impairments”). A finding of impairment at step two will not necessarily equate to any

RFC limitation. See Felts v. Saul, 797 Fed. App’x 266, 268–70 (7th Cir. 2019)

(affirming the Commissioner where an ALJ found mild mental limitations at step two

but no mental limits in a claimant’s RFC). When an ALJ determines an RFC for an

individual with more than one impairment, she must “consider” all medically

determinable impairments, severe or otherwise. 20 C.F.R. § 404.1545(a)(2); see 20

C.F.R. 404.1520(e). “‘[B]oth the hypothetical posed to the [vocational expert] and the

ALJ’s RFC assessment must incorporate all of the claimant’s limitations supported

by the medical record,’ including even moderate limitations in concentration,

persistence, or pace.” Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019) (quoting Varga

v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015)). But “‘[t]here is no error [in an RFC

assessment] when there is ‘no doctor’s opinion contained in the record [that] indicated

greater limitations than those found by the ALJ.’” Best v. Berryhill, 730 Fed. App’x

380, 382 (7th Cir. 2018) (quoting Rice v. Barnhart, 384 F.3d 363, 370 (7th Cir. 2004)).

      Here, the ALJ considered all of Rick M.’s medically determinable impairments

as part of his RFC analysis. The ALJ began by taking stock of plaintiff’s reported

symptoms, including those related to depression, anxiety, and panic attacks. [9-1] at

74–77. The ALJ also noted plaintiff’s diagnosis of moderate depression and anxiety.



                                          11
[9-1] at 77. But the ALJ found specific reasons to discredit this evidence. [9-1] at 75–

79. For instance, during his psychological consultative examination, Rick M. had

shown normal memory and orientation processes and was found to be operating

within normal cognitive limits. [9-1] at 77. The ALJ found no evidence that plaintiff

was taking medication to treat anxiety. [9-1] at 76. In several examinations, Rick M.

reported no symptoms of depression or anxiety to his doctors, even when those doctors

expressly asked about plaintiff’s mental health. Id. The ALJ also found that Rick M.

was able to live by himself, travel to Aruba, and directly manage a rental property.

[9-1] at 79. After weighing this evidence together with the medical record of physical

impairments, the ALJ found that there was “very little in the medical record to

support allegations as severe as those described.” [9-1] at 75. Having reviewed

plaintiff’s medical record, the ALJ found that plaintiff had three impairments at the

RFC stage: 1) stroke; 2) history of stroke with residuals including right-sided

hemiparesis; and 3) obesity. [9-1] at 80. Based on those impairments, the ALJ found

that Rick M. was capable of sedentary work within various physical restrictions. [9-

1] at 80–81.

      The ALJ could have been more explicit about why he omitted mental limits

from Rick M.’s RFC. But the ALJ offered specific reasons—contrary evidence—that

explain why plaintiff’s medical record did not support incorporating any mental

limitations into the RFC. That was enough to build the necessary “accurate and

logical bridge” between the minimal evidence of mental impairment in this case and

the conclusion that Rick M.’s RFC does not include mental limitations. Peeters v.



                                          12
Saul, 975 F.3d 639, 641 (7th Cir. 2020); see Minnick v. Colvin, 775 F.3d 929, 937 (7th

Cir. 2015). True, at step two the ALJ found mild mental limitations, and mild is not

none. See 20 C.F.R. § 404.1520a(c)(4) (describing the five-point scale the agency uses

to rate the degree of functional limitation associated with mental impairments).

Plaintiff is also correct that the ALJ was required at the RFC stage to consider

limitations imposed by all of an individual’s non-severe impairments. [10] at 4; 20

C.F.R. § 404.1545(a)(2)–(3). But the ALJ was required to consider those limitations,

not necessarily to include them in his finding of plaintiff’s RFC. Id.; see Felts v. Saul,

797 Fed. App’x 266, 268–70 (7th Cir. 2019). By discussing the evidence, including as

it related to Rick M.’s mental health history, and concluding that his limitations were

not as severe as Rick M. described, the ALJ considered the limitations but found that

they did not rise to the level of a functional limitation in the RFC assessment.

      Plaintiff rightly points out that the regulations for both step two and the RFC

assessment require an ALJ to determine functional limitations. [17] at 1. Compare

20 C.F.R. § 404.1520a (requiring an ALJ to “rate the degree of functional limitation”

resulting from an impairment at step two), with 20 C.F.R. § 404.1545(c) (requiring an

ALJ to “assess the nature and extent of your mental limitations and restrictions” to

determine residual functional capacity). Despite both using the word “functional,”

however, the step two mental impairment and RFC analyses are distinct inquiries:

they ask different questions. At step two an ALJ is required to assess the “functional

consequences of mental disorder(s)” in order to decide whether an impairment is

severe. 20 C.F.R. § 404.1520a(a)(2). At the RFC stage, the ALJ is determining



                                           13
functional capacity. 20 C.F.R. § 404.1545(c). Mental functional limits found at step

two must be considered during the RFC assessment, but those limits will not

necessarily become limits within a claimant’s RFC. 20 C.F.R. § 404.1545(c) (“A

limited ability to carry out certain mental activities … may reduce your ability to do

past work and other work.”) (emphasis added); see Felts v. Saul, 797 Fed. App’x 266,

268–70 (7th Cir. 2019).

       The ALJ’s omission of Rick M.’s mild mental limitations from the RFC was not

a legal error. The legal requirement was to incorporate those limitations supported

by the medical record, see Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019), and here

the ALJ rejected evidence of mental limitations at the RFC stage because it was

outweighed by contrary evidence.9 Rick M.’s mild step-two mental limitations did not

support a functional limitation, as explained by the ALJ when he emphasized the

consultative psychological examination and other evidence that demonstrated Rick

M.’s then-present mental capacity to perform sedentary work. [9-1] at 74–81.10

Likewise, there is no error here because no doctor’s opinion contained in the record

indicates greater than mild mental limitations. See Best v. Berryhill, 730 Fed. App’x




9The ALJ’s adequate engagement with the combined effects of plaintiff’s impairments in this
case distinguishes it from those cited by plaintiff. [17] at 4–5 (citing Pamela J. B. v. Saul,
2021 WL 963765 at *6 (N.D. Ill. Mar. 15, 2021); Nam v. Saul, 2020 WL 6781800, at *4–5
(N.D. Ill. Nov. 18, 2020); and Paar v. Astrue, 2012 WL 123596 at *13 (N.D. Ill. Nov. 8, 2020)).
10That the ALJ ultimately used the RFC to analyze Rick M.’s ability to perform the highly
skilled work of a technical engineer does not alter the analysis. The RFC assessment is
distinct from any particular occupation, and therefore the complexity of Rick M.’s past work
was irrelevant to the ALJ’s analysis of Rick M.’s RFC. See 20 C.F.R. § 404.1545(a)(4)
(describing the RFC analysis as centered on the “physical, mental, sensory, and other
requirements of work” in general).

                                              14
380, 382 (7th Cir. 2018). Rick M. was diagnosed with moderate depression and

anxiety by the psychological consultative examiner. [9-2] at 18. But a diagnosis is not

synonymous with RFC limits, see Best, 730 Fed. App’x at 382, and neither the

diagnosing doctor nor any other recommended limitations based on plaintiff’s mental

health impairments. [9-2] at 15–18, 22–23, 39–42, 44, 184–186; [9-3] at 5.

      The ALJ’s hypothetical question to the vocational expert included all of Rick

M.’s functional limitations supported by the medical record. [9-1] at 110–12. Nothing

more was required. See Deborah M. v. Saul, 994 F.3d 785, 791 (7th Cir. 2021) (citing

Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014)) (affirming the Commissioner where

a hypothetical question did not include limitations because “they were not supported

by the medical record”). Although the ALJ considered Rick M.’s mild mental

limitations, there was no medical record supporting a mental impairment as a

limitation on his residual functional capacity, so the ALJ was not required to

incorporate mental limitations into the hypotheticals to the vocational expert.

Because the vocational expert’s testimony was based on a “complete picture of [the]

claimant’s residual functional capacity,” Jelenik v. Astrue, 662 F.3d 805, 813 (7th Cir.

2011), the ALJ’s dispositive finding at step four—that Rick M. was not disabled

because he could perform his relevant past work—was supported by substantial

evidence. [9-1] at 81.




                                          15
IV.   Conclusion

      The Commissioner’s motion for summary judgment [15] is granted and the

decision is affirmed. The Clerk shall enter judgment in favor of defendant and

terminate this case.



ENTER:

                                          ___________________________
                                          Manish S. Shah
                                          United States District Judge
Date: June 24, 2021




                                     16
